Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-62693-BLOOM/Valle

  ABS-CBN CORPORATION, et al.,

                Plaintiffs,

  vs.

  ABSCBNPINOY.COM, et al.,

                Defendants.
                                                /

          ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiffs ABS-CBN Corporation’s, ABS-CBN

  Film Productions Inc. d/b/a Star Cinema’s, and ABS-CBN International’s (“Plaintiffs”), Motion

  for Entry of Final Default Judgment Against Defendants, ECF No. [30] (“Motion”), filed on

  January 24, 2020.    A Clerk’s Default, ECF No. [28], was entered against Defendants on

  December 27, 2019, as Defendants failed to appear, answer, or otherwise plead to the Complaint,

  ECF No. [1], despite having been served. See ECF No. [28]. The Court has carefully considered

  the Motion, the record in this case, the applicable law, and is otherwise fully advised. For the

  following reasons, Plaintiffs’ Motion is GRANTED.

         I. Introduction

         Plaintiffs sued Defendants for trademark counterfeiting and infringement under § 32 of

  the Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act,

  15 U.S.C. § 1125(a); cybersquatting under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(d);

  direct and contributory copyright infringement under the Copyright Act, 17 U.S.C. §§ 106(1),

  (3), (4) & 501, and common-law unfair competition; and common law trademark infringement.
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 2 of 24

                                                                Case No. 19-cv-62693-BLOOM/Valle

  The Complaint alleges that Defendants are advertising, promoting, distributing, and performing

  Plaintiffs’ copyrighted works using counterfeits and confusingly similar imitations of Plaintiffs’

  registered trademarks within the Southern District of Florida by operating the Internet websites

  operating under the domain names identified on Schedule “A” attached to Plaintiffs’ Motion for

  Entry of Final Default Judgment (the “Subject Domain Names”). See ECF No. [30], at 21-22.

         Plaintiffs further assert that Defendants’ unlawful activities have caused and will

  continue to cause irreparable injury to Plaintiffs because Defendants have 1) deprived Plaintiffs

  of their right to determine the manner in which their trademarks are presented to consumers; (2)

  defrauded consumers into thinking Defendants’ broadcast distribution services for pirated

  versions of Plaintiffs’ copyrighted works are authorized by Plaintiffs; (3) deceived the public as

  to ABS-CBN’s sponsorship of and/or association with Defendants’ illegal broadcast distribution

  services and the websites through which such content is performed, marketed, advertised, and

  distributed; (4) wrongfully traded and capitalized on Plaintiffs’ reputation and goodwill and the

  commercial value of the Plaintiffs’ trademarks; and (5) wrongfully damaged Plaintiffs’ ability to

  market their copyrighted works and distribution services and educate consumers about its brand

  via the Internet in a free and fair marketplace.

         In its Motion, Plaintiffs seek the entry of default final judgment against Defendants1 in an

  action alleging trademark counterfeiting and infringement, false designation of origin,

  cybersquatting, common-law unfair competition, common law trademark infringement, and

  direct and contributory infringement of copyright. Plaintiffs further request that the Court (1)

  enjoin Defendants unlawful use of Plaintiffs’ trademarks and copyrighted works; (2) disable, or

  at Plaintiffs’ election, transfer the domain names at issue to Plaintiffs; (3) assign all rights, title,
  1
   Defendants are the Individuals, Partnerships, or Unincorporated Associations identified on Schedule
  “A” of Plaintiffs’ Motion, and Schedule “A” of this Order. See ECF No. [30], at 21-22.

                                                     2
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 3 of 24

                                                                 Case No. 19-cv-62693-BLOOM/Valle

  and interest, to the domain names to Plaintiffs; and (4) award statutory damages.

          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV,

  Inc. v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co.,

  Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default

  judgment is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the

  defendant is not held to admit facts that are not well pleaded or to admit conclusions of law, the

  court must first determine whether there is a sufficient basis in the pleading for the judgment to

  be entered. See id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)

  (“[L]iability is well-pled in the complaint, and is therefore established by the entry of default . . .

  .”). Upon a review of Plaintiffs’ submissions, it appears there is a sufficient basis in the pleading

  for the default judgment to be entered in favor of Plaintiffs.

          II. Factual Background2

          Plaintiff ABS-CBN International is the registered owner of the following trademarks

  registered on the Principal Register of the United States Patent and Trademark Office

  (collectively, the “ABS-CBN Registered Marks”):




  2
   The factual background is taken from Plaintiffs’ Complaint, ECF No. [1], Plaintiffs’ Motion for Entry of
  Final Default Judgment Against Defendants, ECF No. [30], and supporting evidentiary submissions.
                                                     3
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 4 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle

                      Registration      Registration
      Trademark        Number              Date                       Class/Services
                                                          IC 036 – telephone calling card
                                                          services
                                                          IC 038 – Television broadcasting
       ABS-CBN         2,334,131      March 28, 2000      services via satellite and cable
                                                          IC 038 – Television broadcasting
                                                          services via satellite and cable
                                                          IC 041 – Production and
                                                          programming of television shows,
                                                          entertainment and a variety of
                                                          programming distributed over
                                                          television, satellite and via a global
          TFC          3,733,072        Jan. 5, 2010      computer network

  See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 5; ECF No. [1-2] (containing

  Certificates of Registrations for the ABS-CBN Registered Marks at issue). ABS-CBN Registered

  Marks are used in connection with the creation and distribution of quality entertainment content

  in the categories identified above. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4-5.

         Plaintiff ABS-CBN International is further the owner of all rights in and to the following

  common law trademark (the “ABS-CBN Common Law Mark”):


                                            Trademark




  See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 6. The ABS-CBN Common Law Mark

  is used in connection with the creation and distribution of quality entertainment content. See

  Declaration of Elisha J. Lawrence, ECF No. [5-1] at 6. Together, the ABS-CBN Registered

  Marks and the ABS-CBN Common Law Mark are referred to as the “ABS-CBN Marks.”

  Plaintiffs ABS-CBN Corporation, ABS-CBN Film Productions, Inc., and ABS-CBN

                                                  4
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 5 of 24

                                                            Case No. 19-cv-62693-BLOOM/Valle

  International share exclusive rights in and to the ABS-CBN Marks. Moreover, ABS-CBN

  Corporation, ABS-CBN Film Productions, Inc., and ABS-CBN International are all licensed to

  use and enforce the ABS-CBN Marks. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at

  6.

         Plaintiff ABS-CBN Film Productions, Inc. is the owner of the registered copyrights in

  and to the movies specifically identified in Exhibit 2 to the Complaint, ECF No. [1-3]. See

  Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4. Moreover, Plaintiff ABS-CBN

  Corporation is the owner of many unregistered copyrights, including but not limited to those

  specifically identified in paragraph 26 of the Complaint and in Exhibit 3 thereto, ECF No. [1-4].

  See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4. Collectively, these registered and

  unregistered copyrighted works are referred to herein as the “Copyrighted Works.” ABS-CBN

  Corporation, ABS-CBN Film Productions, and ABS-CBN International all share exclusive rights

  in and to the Copyrighted Works. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4.

         Defendants, through the various Internet websites operating under their domain names

  identified on Schedule “A” hereto (the “Subject Domain Names”) have advertised, promoted,

  offered for distribution, distributed and/or publicly performed the Copyrighted Works under

  what Plaintiffs have determined to be counterfeits, infringements, reproductions, and/or

  colorable imitations of the ABS-CBN Marks. See Declaration of Elisha J. Lawrence, ECF No.

  [5-1] at 12-15; see also Declaration of Christine Ann Daley, ECF No. [5-2] at 2; and Exhibit 3 to

  the Complaint, ECF No. [1-4].

         Although each Defendant may not copy and infringe each of Plaintiffs’ trademarks for

  each category of services protected, Plaintiffs have submitted sufficient evidence showing each

  Defendant has infringed, at least, one or more of the ABS-CBN Marks and the Copyrighted


                                                 5
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 6 of 24

                                                                  Case No. 19-cv-62693-BLOOM/Valle

  Works at issue. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 12-15, Exhibit 3 to the

  Complaint, ECF No. [1-4]. Defendants are not now, nor have they ever been, authorized or

  licensed to use, reproduce, or make counterfeits, reproductions, or colorable imitations of the of

  the ABS-CBN Marks and/or perform or distribute the Copyrighted Works. See Declaration of

  Elisha J. Lawrence, ECF No. [5-1] at 12-15.

          Counsel for Plaintiffs performed an investigation into the advertising accounts used by

  Defendants. See Declaration of Christine Ann Daley, ECF No. [5-2] at 5. By inspecting the

  Hyper Text Markup Language (“html”) Source Code for the Internet websites operating under

  the Subject Domain Names,3 Stephen M. Gaffigan, P.A. was able to specifically locate and

  identify many of the advertising revenue accounts of the Defendants, which are identified on

  Schedule “B,” along with Defendants’ associated e-mail addresses as identified in the publicly

  available domain name registration data for Defendants or directly on Defendants’ websites

  operating under the Subject Domain Names. See Declaration of Christine Ann Daley, ECF No.

  [5-2] at 3, 5 n.2. Plaintiffs’ representative conducted a review of and visually inspected the

  Internet websites operating under the Subject Domain Names or the web page captures of the

  Subject Domain Names and determined the distribution services offered by Defendants were not

  genuine or authorized distribution services of Plaintiffs’ Copyrighted Works. See Declaration of

  Elisha J. Lawrence, ECF No. [5-1] at 13-15.




  3
    The Subject Domain Names gmanetwork.su (Defendant Number 5), pinoylambinganako.su (Defendant
  Number 5), and pariwiki.ch (Defendant Number 14) use the supporting domain name playbox.xyz to
  frame advertisements on the respective Subject Domain Names. The Subject Domain Names iwanttv.su
  (Defendant Number 8), pinoylambingantvhd.su (Defendant Number 8), and lambingansutv.com
  (Defendant Number 11) use the supporting domain name biggboss123.me to frame advertisements on the
  respective Subject Domain Names. This is believed to be done to avoid violating the terms and services
  agreement of their advertising companies for infringing Plaintiffs’ and others’ trademarks and copyrights.
  See Declaration of Christine Ann Daley, ECF No. [5-2] at 5 n. 1 and Composite Exhibit 2 thereto.

                                                      6
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 7 of 24

                                                                Case No. 19-cv-62693-BLOOM/Valle

         III. Analysis

         A.          Claims

                          1. Trademark Counterfeiting and Infringement Under 15 U.S.C. §1114
                          (Count I)

         Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to

  cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiffs must demonstrate

  that (1) they had prior rights to the mark at issue; and (2) Defendants adopted a mark or name

  that was the same, or confusingly similar to Plaintiffs’ trademark, such that consumers were

  likely to confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193

  (11th Cir. 2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d

  355, 360 (11th Cir. 1997)).

                          2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiffs must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of

  Defendants’ services by Plaintiffs. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity of

  the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                                                    7
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 8 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle



                         3. Cybersquatting Under 15 U.S.C. § 1125(d) (Count III)

         The Anticybersquatting Consumer Protection Act (“ACPA”) protects the owner of a

  distinctive or famous trademark from another’s bad faith intent to profit from the trademark

  owner’s mark by registering or using a domain name that is identical or confusingly similar to, or

  dilutive of, the trademark owner’s mark without regard to the goods or services of the parties.

  See 15 U.S.C. § 1125(d). “To prevail under the ACPA, a plaintiff must prove that (1) its mark is

  distinctive or famous and entitled to protection; (2) the defendant’s domain name is identical or

  confusingly similar to the plaintiff’s mark; and (3) the defendant registered or used the domain

  name with a bad faith intent to profit.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 Fed.

  App’x 252, 256 (11th Cir. 2006) (citing Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001)).

                         4. Common-Law Unfair Competition and Trademark Infringement
                            (Counts IV and V)

         Whether a defendant’s use of a Plaintiffs’ trademarks created a likelihood of confusion

  between the Plaintiffs’ and the defendant’s services or goods is also the determining factor in the

  analysis of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester,

  1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining whether

  there is a likelihood of confusion, and thus trademark infringement, false designation of origin,

  and unfair competition under the common law of Florida, is set forth in John H. Harland, Inc. v.

  Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston Prof’l Hockey

  Ass’n, Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a

  general rule . . . the same facts which would support an action for trademark infringement would

  also support an action for unfair competition.”).



                                                      8
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 9 of 24

                                                              Case No. 19-cv-62693-BLOOM/Valle

         The analysis of liability for Florida common law trademark infringement is the same as

  the analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                         5. Direct Infringement of Copyright (Count VI)
         To prevail on a claim of direct infringement of copyright pursuant to the Copyright Act,

  17 U.S.C. §§ 106(1), (3) and (4), Plaintiffs must “satisfy two requirements to present a prima

  facie case of direct copyright infringement: (1) they must show ownership of the allegedly

  infringed material, and (2) they must demonstrate that the alleged infringers violated at least one

  exclusive right granted to copyright holders under 17 U.S.C. § 106." A&M Records, Inc. v.

  Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). See also Disney Enters. v. Hotfile Corp.,

  Case No. 11-20427-CIV-Williams, 2013 U.S. Dist. LEXIS 172339, at *94 (S.D. Fla. 2013).
                      6. Contributory Infringement of Copyright (Count VII)
         To establish a cause of action for secondary (contributory) infringement of copyright, a

  plaintiff must establish: (1) direct infringement; (2) that defendant had knowledge of the direct

  infringement; and (3) that defendant intentionally induced, encouraged or materially contributed

  to the direct infringement. See Tiffany (NJ), LLC v. Liu Dongping, 2010 U.S. Dist. LEXIS

  121232, 14-17 (S.D. Fla. Oct. 29, 2010) (citing MGM Studios Inc. v. Grokster, Ltd., 545 U.S.

  913, 930, 125 S. Ct. 2764, 162 L. Ed. 2d 781 (2005)).
                B. Liability

         The well-pled factual allegations of Plaintiffs’ Complaint properly allege the elements for

  each of the claims described above. See ECF No. [1]. Moreover, the factual allegations in

  Plaintiffs’ Complaint have been substantiated by sworn declarations and other evidence and

  establish Defendants’ liability under each of the claims asserted in the Complaint. Accordingly,

  default judgment pursuant to Federal Rule of Civil Procedure 55 is appropriate.




                                                   9
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 10 of 24

                                                               Case No. 19-cv-62693-BLOOM/Valle

                  C. Injunctive Relief

          Pursuant to the Lanham Act, a district court is authorized to issue an injunction

   “according to the principles of equity and upon such terms as the court may deem reasonable,” to

   prevent violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the

   remedy of choice for trademark and unfair competition cases, since there is no adequate remedy

   at law for the injury caused by a defendant’s continuing infringement.” Burger King Corp. v.

   Agad, 911 F. Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v.

   Sandlin, 846 F.2d 1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting,

   injunctive relief is available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23.

   Defendants’ failure to respond or otherwise appear in this action makes it difficult for Plaintiffs

   to prevent further infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d

   1096, 1103 (N.D. Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given

   the court no assurance that defendant’s infringing activity will cease. Therefore, plaintiff is

   entitled to permanent injunctive relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

   suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

   favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

   Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden on

   each of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

   . . . may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s

   Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise

   Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale


                                                   10
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 11 of 24

                                                              Case No. 19-cv-62693-BLOOM/Valle

   of thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and

   might decrease its legitimate sales.”). Plaintiffs’ Complaint alleges that Defendants’ unlawful

   actions have caused Plaintiffs irreparable injury and will continue to do so if Defendants are not

   permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and the submissions by

   Plaintiffs show, that the distribution services of Plaintiffs’ Copyrighted Works promoted,

   advertised, and offered by Defendants are nearly identical to Plaintiffs’ genuine distribution

   services for their copyrighted content and that consumers viewing Defendants’ counterfeit

   services would actually confuse them for Plaintiffs’ genuine services. See id. “The net effect of

   Defendants’ actions will cause confusion of consumers at the time of initial interest and during

   the use of the Defendants’ illegal distribution services on their websites operating under the

   Subject Domain Names, who will believe Defendants’ websites are legitimate, authorized

   distributors of ABS-CBN’s Copyrighted Works or are authorized and/or approved by ABS-

   CBN.” See ECF No. [1], at 54.

          Plaintiffs have no adequate remedy at law so long as Defendants continue to operate

   the Subject Domain Names because Plaintiffs cannot control the quality of what appears to

   be their distribution services in the marketplace. An award of monetary damages alone will not

   cure the injury to Plaintiffs’ reputation and goodwill that will result if Defendants’ infringing

   and counterfeiting and infringing actions are allowed to continue. Moreover, Plaintiffs face

   hardship from loss of sales and its inability to control its reputation in the marketplace. By

   contrast, Defendants face no hardship if they are prohibited from the infringement of Plaintiffs’

   trademarks and copyrights, which are illegal acts.

          Finally, the public interest supports the issuance of a permanent injunction against

   Defendants to prevent consumers from being misled by Defendants’ services. See Nike, Inc. v.


                                                  11
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 12 of 24

                                                                   Case No. 19-cv-62693-BLOOM/Valle

   Leslie, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to enjoin infringing

   behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

   broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

   activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

   a right and a violation have been shown, the scope of a district court’s equitable powers to

   remedy past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of

   the Chancellor to do equity and to mould each decree to the necessities of the particular case.”

   (citation and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co.,

   321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by

   prohibition of the use of admittedly valid parts of an invalid whole.”). District courts are

   expressly authorized to order the transfer or surrender of domain names in an in rem action

   against a domain name. See 15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited

   the remedy to that context. See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228,

   230-31 (S.D.N.Y. 2004) (transferring Yesmoke.com domain name to plaintiff despite the fact

   that plaintiff did not own a trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125

   “neither states nor implies that an in rem action against the domain name constitutes the

   exclusive remedy for a plaintiff aggrieved by trademark violations in cyberspace”); Ford Motor

   Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D. Mich. 2006) (ordering the defendants to disclose all

   other domain registrations held by them and to transfer registration of a particular domain name

   to plaintiff in part under authority of 15 U.S.C. § 1116(a)).

          Defendants have created an Internet-based infringement scheme in which they are

   profiting from their deliberate misappropriation of Plaintiffs’ rights. Accordingly, the Court may

   fashion injunctive relief to eliminate the means by which Defendants are conducting their


                                                    12
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 13 of 24

                                                              Case No. 19-cv-62693-BLOOM/Valle

   unlawful activities. Ordering the cancellation or transfer of the domain names at issue to

   Plaintiffs, where they may be disabled from further use as platforms for the illegal distribution

   of copyrighted works under counterfeit and infringing marks is appropriate to achieve this end.

                  D. Statutory Damages for the Use of Counterfeit Marks
          In a case involving the use of counterfeit marks in connection with a sale, offering for

   sale, or distribution of services, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award

   of statutory damages at any time before final judgment is rendered in the sum of not less than

   $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good or service. 15 U.S.C.

   § 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful,

   it may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good

   or service. 15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs have elected to

   recover an award of statutory damages as to Count I of the Complaint.

          The Court has wide discretion to determine the amount of statutory damages. See PetMed

   Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod.,

   Inc., 902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

   Plaintiffs’ inability to prove actual damages caused by a defendant’s infringement. Under

   Armour, Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 U.S. Dist. LEXIS 56475, at *22-*23

   (S.D. Fla. Apr. 23, 2014) (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich.

   2006) (“[A] successful plaintiff in a trademark infringement case is entitled to recover enhanced

   statutory damages even where its actual damages are nominal or non-existent.”)); Playboy

   Enter., Inc. v. Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa.

   Nov. 3, 1998) (awarding statutory damages where plaintiff failed to prove actual damages or

   profits). Indeed, Congress enacted a statutory damages remedy in trademark counterfeiting cases


                                                   13
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 14 of 24

                                                               Case No. 19-cv-62693-BLOOM/Valle

   because evidence of a defendant’s profits in such cases is almost impossible to ascertain. See,

   e.g., S. REP. NO. 104-177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory

   damages); see also PetMed Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are

   “especially appropriate in default judgment cases due to infringer nondisclosure”). This case is

   no exception.

          This Court may award statutory damages “without holding an evidentiary hearing based

   upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

   Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

   Although the Court is permitted to conduct a hearing on a default judgment in regards to

   damages pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where

   there is sufficient evidence on the record to support the request for damages. See SEC v. Smyth,

   420 F.3d 1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a

   permissive tone . . . We have held that no such hearing is required where all essential evidence is

   already of record.”) (citations omitted); see also PetMed Express, 336 F. Supp. 2d at 1223

   (entering default judgment, permanent injunction and statutory damages in a Lanham Act case

   without a hearing).

          Here, the allegations in the Complaint, which are taken as true, clearly establish

   Defendants intentionally copied the ABS-CBN Marks for the purpose of deriving the benefit of

   Plaintiffs’ world-famous reputation. As such, the Lanham Act permits the Court to award up to

   $2,000,000.00 per infringing mark on each type of service as statutory damages to ensure that

   Defendants do not continue their intentional and willful counterfeiting activities.

          The evidence in this case demonstrates that each Defendant promoted, distributed,

   advertised, and/or offered content distribution services bearing marks which were in fact


                                                   14
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 15 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle

   counterfeits of at least one of the ABS-CBN Marks. See ECF No. [1]; ECF Nos. [1-2] and [1-4].

   Based on the above considerations, Plaintiffs suggest the Court award statutory damages of

   $1,000,000.00 against each Defendant. The award should be sufficient to deter Defendants and

   others from continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, compensate

   Plaintiffs, and punish Defendants, all stated goals of 15 U.S.C. § 1117(c). The Court finds that

   this award of statutory damages falls within the permissible statutory range under 15 U.S.C. §

   1117(c) and is just.

                  E. Damages for False Designation of Origin

          Plaintiffs’ Complaint also sets forth a cause of action for false designation of origin

   pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II, the

   allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

   judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

   requested equitable relief.

                  F. Statutory Damages for Cybersquatting

          Plaintiffs’ Complaint also sets forth a cause of action for cybersquatting pursuant to the

   ACPA, 15 U.S.C. §1125(d). As admitted by default, and established by the evidence submitted,

   Defendant Number 1 - abscbnpinoy.com has acted with the bad-faith intent to profit from at the

   ABS-CBN Registered Mark, “ABS-CBN,” registration number 2,334,131, and the goodwill

   associated with the “ABS-CBN” registered mark by registering its respective Subject Domain

   Name identified as “abscbnpinoy.com.” See ECF No. [30] at 14-15. “Abscbnpinoy.com”

   incorporates the “ABS-CBN” registered Mark in its entirety, surrounded by descriptive term

   “pinoy,” rendering the domain name nearly identical to the Plaintiffs’ “ABS-CBN” Mark.

          Upon a finding of liability, the ACPA expressly empowers the Court to “order the


                                                  15
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 16 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle

   forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of

   the mark.” 15 U.S.C. § 1125(d)(1)(c); Victoria’s Cyber Secret Ltd. P’ship v. Secret Catalogue,

   Inc., 161 F. Supp. 2d 1339, 1356 (S.D. Fla. 2001). Accordingly, Plaintiffs are entitled to the

   transfer and ownership of Defendant Number 1’s abscbnpinoy.com domain name because it is

   confusingly similar to at least one of the ABS-CBN Marks.

          Additionally, Plaintiffs may elect at any time before final judgment to recover actual

   damages or statutory damages of not less than $1,000.00 and not more than $100,000.00 per

   domain name, as the court considers just. 15 U.S.C. § 1117(d). Plaintiffs have elected statutory

   damages and requests, in view of Defendant Number 1’s intentional, wrongful behavior, an

   award in the amount of $10,000.00 for Defendant Number 1’s abscbnpinoy.com domain name.

   See Motion for Entry of Final Default Judgment at 123. See Taverna Opa Trademark Corp. v.

   Ismail, 2010 WL 1838384, at *3 (S.D. Fla. May 6, 2010) (awarding $10,000.00 in statutory

   damages for domain name at issue). The Court finds that this amount is reasonable and,

   therefore, awards such damages.

                  G. Damages for Common Law Unfair Competition and Trademark
                     Infringement

          Plaintiffs’ Complaint further sets forth a cause of action under Florida’s common law of

   unfair competition (Count IV) and trademark infringement (Count V). Judgment on Count IV

   and Count V are also limited to the amount awarded pursuant to Count I and entry of the

   requested equitable relief.

                  H. Damages for Direct Infringement of Copyright

                      Plaintiffs’ Complaint further sets forth a cause of action for direct

   infringement of copyright under 17 U.S.C. § 504. Title 17, U.S.C. § 504(c) provides that a

   copyright owner may elect an award of statutory damages at any time before final judgment is

                                                 16
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 17 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle

   rendered in the sum of not less than $750 or more than $30,000.00 as the court considers just. 17

   U.S.C. § 504(c)(1). In addition, if the Court finds that Defendant’s copyright infringement was

   willful, it may impose damages above the maximum limit up to a sum of not more than

   $150,000.00. Pursuant to 17 U.S.C. § 504(c), Plaintiffs have elected to recover an award of

   statutory damages as to Count VI of the Complaint.

          The Court has wide discretion to set an amount of statutory damages. Tiffany (NJ), LLC

   v. Liu Dongping, 2010 U.S. Dist. LEXIS 121232, Case No. 10-61214-CIV-SEITZ (S.D. Fla. Oct.

   29, 2010). An award of statutory damages is appropriate, because statutory damages may be

   elected whether or not there is adequate evidence of the actual damages suffered by plaintiff or

   of the profits reaped by the Defendant. Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th

   Cir. 1984). “A rule of liability which merely takes away the profits from an infringement would

   offer little discouragement to infringers. It would fall short of an effective sanction for

   enforcement of the copyright policy. The statutory rule, formulated after long experience, not

   merely compels restitution of profit and reparation for injury but also is designed to discourage

   wrongful conduct. The discretion of the court is wide enough to permit a resort to statutory

   damages for such purposes.” F. W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228,

   233 (1952).

          Here, the allegations in the Complaint, which are taken as true, clearly establish

   Defendants intentionally infringed Plaintiffs’ Copyrighted Works for the purpose of deriving the

   benefit of the value of Plaintiffs’ Copyrighted Works in order to drive viewers to their Internet

   websites operating under the Subject Domain Names for profit. As such, the Copyright Act

   provides for damages in a sum of not less than $750.00 or more than $30,000.00 per work as the

   court considers just. 17 U.S.C. § 504(c)(1). In addition, if the Court finds that Defendants’


                                                  17
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 18 of 24

                                                               Case No. 19-cv-62693-BLOOM/Valle

   copyright infringement was willful, “the court in its discretion may increase the award of

   statutory damages to a sum of not more than $150,000.00.” 17 U.S.C. § 504(c)(2).

          The     evidence   in   this   case   demonstrates    that   Defendant   Number     6   –

   hdfullpinoymovies.com and Defendant Number 29 – sinepinoy.info each infringed one

   registered copyright of Plaintiffs. See ECF No. [1]; ECF No. [1-4] at pp. 30-34 and pp. 199-204;

   ECF No. [30] at 16-17. Plaintiffs suggest the Court award the highest award per work for non-

   willful infringement, $30,000.00, despite Defendants defaulting on Plaintiffs’ allegations of

   willfulness. The result would be a statutory damage award of $30,000.00 against each of the

   above Defendants. The award is sufficient to deter Defendants and others from continuing to

   infringe Plaintiffs’ copyrights, compensate Plaintiffs, and punish Defendants. The Court finds

   that this award of statutory damages falls within the permissible statutory range under 17 U.S.C.

   § 504(c) and is just.

          IV. CONCLUSION

          Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion,

   ECF No. [30], is GRANTED against those Defendants listed in the attached Schedule “A.”

   Final Default Judgment will be entered by separate order.

          DONE AND ORDERED in Miami, Florida, this __ day of ______, 2020.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
   Copies to:

   Counsel of Record



                                                  18
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 19 of 24

                                                     Case No. 19-cv-62693-BLOOM/Valle

                                SCHEDULE “A”
                DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                       Def. No.             Domain Name
                              1   abscbnpinoy.com
                              2   europixhd.com
                              3   fullasiantv.com
                              4   fulltagalogmovies.me
                              5   gmanetwork.su
                              5   pinoylambinganako.su
                              5   playbox.su
                              6   hdfullpinoymovies.com
                              7   hdreplay.su
                              7   pinoylambinganteleserye.su
                              8   iwanttv.su
                              8   pinoylambingantvhd.su
                              9   kidstva.co
                             10   lambinganpinoytambayantv.su
                             10   pinoytambayanlambingantv.su
                             10   pinoytvtambayanlambingan.su
                             10   tambayanatlambingan.su
                             11   lambingansutv.com
                             11   movierulz.stream
                             12   pinoylambinganteleserye.net
                             12   ofwpinoytvshows.su
                             12   pinoybaytv.su
                             12   pinoylambinganflix.su
                             12   pinoylambinganreplays.su
                             12   pinoytvhd.su
                             12   tambayanreplay.su
                             13   ofwshow.ru
                             14   pariwiki.ch
                             15   pinoyflixreplay.su
                             16   pinoyhdonline.su
                             17   pinoyhdreplay.ch
                             18   pinoymoviepedia.ru
                             19   pinoymovieshub.tv
                             20   pinoyreplaytv.su
                             21   pinoyteleseryes.su

                                           19
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 20 of 24

                                                        Case No. 19-cv-62693-BLOOM/Valle

                       Def. No.              Domain Name
                             22   pinoytoday.su
                             23   pinoytv.re
                             24   pinoytvchannelreplay.su
                             25   pinoytvrecap.su
                             26   pinoytvtime.su
                             27   politicsslashletters.live
                             28   siliptv.su
                             29   sinepinoy.info
                             30   thepariwiki.com
                             31   verystreamtv.com




                                            20
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 21 of 24

                                                              Case No. 19-cv-62693-BLOOM/Valle

                               SCHEDULE “B”
      DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME, ADVERTISING ACCOUNT
               INFORMATION, AND ASSOCIATED E-MAIL ADDRESSES

    Def.     Domain            Advertising             Account                  Registrant
    No.       Name           Service/Platform         Identifier              E-mail Address

      1 abscbnpinoy.com      N/A                N/A                   fiazrasool05@gmail.com

                                                                      6e29f11be8db4e629157e9c87e9
      2 Europixhd.com        N/A                N/A                   bc967.protect@whoisguard.com

                             Google Adsense,    ca-pub-               f44499b1ff774de48e53a9d09532
      3 fullasiantv.com      Google LLC         3821092466638318      9d94.protect@whoisguard.com
        fulltagalogmovies.   popads.net
      4 me                   Tomksoft S.A.      3538361               Not listed
        gmanetwork.su        Google
        (framed on           DoubleClick,
      5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com
        pinoylambinganak
        o.su                 Google
        (framed on           DoubleClick,
      5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com

      5 playbox.su           N/A                N/A                   waqarkhanmalghani@gmail.com
        hdfullpinoymovie
      6 s.com                N/A                N/A                   6842447@whoisprotection.biz
      7 hdreplay.su          N/A                N/A                   cashorika@gmail.com
        pinoylambingantel
      7 eserye.su            N/A                N/A                   cashorika@gmail.com
        iwanttv.su           Google
        (framed on           DoubleClick,       https://biggboss123
      8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com
        pinoylambingantv
        hd.su                Google
        (framed on           DoubleClick,       https://biggboss123
      8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com

                             Google Adsense,    ca-pub-
      9 kidstva.co           Google LLC         5302215400293420      admin@aliwan.info

        lambinganpinoyta     Google Adsense,    ca-pub-
     10 mbayantv.su          Google LLC         1593569282303938      paktvsite@gmail.com


                                                 21
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 22 of 24

                                                             Case No. 19-cv-62693-BLOOM/Valle

    Def.     Domain           Advertising             Account                  Registrant
    No.       Name          Service/Platform         Identifier              E-mail Address

        pinoytambayanla     Google Adsense,    ca-pub-
     10 mbingantv.su        Google LLC         2154317906897324      paktvsite@gmail.com

        pinoytvtambayanl    Google Adsense,    ca-pub-
     10 ambingan.su         Google LLC         2154317906897324      paktvsite@gmail.com
        tambayanatlambin
     10 gan.su              N/A                N/A                   paktvsite@gmail.com
        lambingansutv.co
        m                   Google
        (framed on          DoubleClick,       https://biggboss123
     11 biggboss123.me)     Google LLC         .me/                  Not listed
                            popads.net
     11 movierulz.stream    Tomksoft S.A.      3603072               abuse@movierulz.stream

        ofwpinoytvshows.    Google Adsense,    ca-pub-
     12 su                  Google LLC         3388398459928305      javirock906@gmail.com

                            Google Adsense,    ca-pub-
     12 pinoybaytv.su       Google LLC         6052202555377760      javirock906@gmail.com



        pinoylambinganfli   Google Adsense,    ca-pub-               javirock906@gmail.com
     12 x.su                Google LLC         1256604383590629      pinoylambinganflix@gmail.com

        pinoylambingantel   Google Adsense,    ca-pub-
     12 eserye.net          Google LLC         1715847515243954      javirock906@gmail.com

                            Google Adsense,    ca-pub-
     12 pinoytvhd.su        Google LLC         7772575731834210      javirock906@gmail.com
        pinoylambinganre
     12 plays.su            N/A                N/A                   javirock906@gmail.com

     12 tambayanreplay.su   N/A                N/A                   javirock906@gmail.com

                            Google Adsense,    ca-pub-
     13 ofwshow.ru          Google LLC         2636869081690729      admin@aliwan.info
        pariwiki.ch         Google
        (framed on          DoubleClick,
     14 playbox.xyz)        Google LLC         http://playbox.xyz/   Not Listed


                                                22
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 23 of 24

                                                                 Case No. 19-cv-62693-BLOOM/Valle

    Def.      Domain             Advertising             Account                     Registrant
    No.        Name            Service/Platform         Identifier                 E-mail Address

                               Google Adsense,    ca-pub-
     15 pinoyflixreplay.su     Google LLC         8204335281985188         herpalasif@gmail.com

                               Google Adsense,    ca-pub-
     16 pinoyhdonline.su       Google LLC         2213578161009237         tahseenm57@gmail.com
     17 pinoyhdreplay.ch       N/A                N/A                      Not Listed
        pinoymoviepedia.r
     18 u                      N/A                N/A                      Not Listed

        pinoymovieshub.t                                                   387a81858d@pinoymovieshub.t
     19 v                      N/A                N/A                      v.whoistrustee.com
                                                                           pinoyreplaytv.su@whoisprotects
     20 pinoyreplaytv.su       N/A                N/A                      ervice.net
                                                                           pinoyteleseryes.su@whoisprotec
     21 pinoyteleseryes.su     N/A                N/A                      tservice.net

                               Google Adsense,    ca-pub-
     22 pinoytoday.su          Google LLC         5707561695084980         malikhassan.qc@gmail.com

                               Google Adsense,    ca-pub-
     23 pinoytv.re             Google LLC         2393545343030923         Not Listed

        pinoytvchannelrep      Google Adsense,    ca-pub-
     24 lay.su                 Google LLC         8204335281985188         herpalasif41@gmail.com
                                                                           pinoytvrecap.su@whoisprotectse
     25 pinoytvrecap.su        N/A                N/A                      rvice.net

     26 pinoytvtime.su         N/A                N/A                      cuteqaisrani@gmail.com
                               mgid.com,
        politicsslashletters   MGID Inc.          politicsslashletters.l
     27 .live                  MGID UA            ive                      Not Listed

                               Google Adsense,    ca-pub-                  siliptv.su@whoisprotectservice.n
     28 siliptv.su             Google LLC         1617990917998321         et

                               popads.net                                  3866317a204942648a1f2be9e29
     29 sinepinoy.info         Tomksoft S.A.      3453841                  8458f.protect@whoisguard.com

     30 thepariwiki.com        N/A                N/A                      aayanhaider8@gmail.com

                                                   23
Case 0:19-cv-62693-BB Document 30-2 Entered on FLSD Docket 01/24/2020 Page 24 of 24

                                                            Case No. 19-cv-62693-BLOOM/Valle

    Def.     Domain          Advertising             Account               Registrant
    No.       Name         Service/Platform         Identifier           E-mail Address
                           mgid.com,
                           MGID Inc.                              88cde2e1e5a94b199252f90a5f63
     31 verystreamtv.com   MGID UA            verystreamtv.com    1523.protect@whoisguard.com




                                               24
